Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, and 4 - 6, drawn to a first manufacturing method of a wheel bearing device, classified in F16C 33/64.
II. Claim 3, drawn to a second manufacturing method of a wheel bearing device, classified in B23P 15/00.
III. Claims 7 and 8, drawn to a first manufacturing apparatus for a wheel bearing device, classified in B60B 27/0078.
IV. Claim 9, drawn to a second manufacturing apparatus for a wheel bearing device, classified in B21D 53/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. The Inventions also do not overlap in scope. This is because the process of Invention I comprises the steps of processing an outside raceway with a distance in an axial direction from a first reference position being managed, the first reference position being set on an outer ring member; and providing a seal at a predetermined position, in the axial direction, of the outer ring member with respect to the first reference position, neither of which are required by the process of Invention II. Likewise, the process of Invention II comprises . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention I can be practiced by another and materially different apparatus, such as an apparatus which does not comprise a first processing tool and a press fitting jig that press-fits a seal at a predetermined position, a required by the apparatus of Invention III. Alternatively, the process of Invention I can be practiced by hand.
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention I can be practiced by another and materially different apparatus, such as an apparatus which does not comprise a second processing tool that processes an inside raceway with a distance in an axial direction .
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention II can be practiced by another and materially different apparatus, such as an apparatus which does not comprise a first processing tool that processes an outside raceway; and a press fitting jig that press-fits a seal at a predetermined position, a required by the apparatus of Invention III. Alternatively, the process of Invention II can be practiced by hand.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention II can be practiced by another and materially different apparatus, such as an apparatus which does not comprise a second processing tool that processes an inside raceway; and a second press fitting jig that press-fits a slinger that includes a lip contact surface at a predetermined position, as required by the apparatus of Invention IV. Alternatively, the process of Invention II can be practiced by hand.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The Inventions also do not overlap in scope. This is because the product of Invention III comprises a first processing tool that processes an outside raceway with a distance in an axial direction from a first reference position being managed, the first reference position being set on the outer ring member; and a press fitting jig that press-fits a seal at a predetermined position, in the axial direction, of the outer ring member with respect to the first reference position, neither of which are required by the product of Invention IV. Likewise, the product of Invention IV comprises a second processing tool that process an inside raceway with a distance in an axial direction from a second reference position being managed, the second reference position being set on an inner shaft member; and a second press fitting jig that press-fits a slinger that includes a lip contact surface at a predetermined position, in the axial direction, of the inner shaft member with respect to the second reference position, neither of which are required by the product of Invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions have acquired a separate status in the art due to their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726